        Case
08/10/2021   1:21-cr-00040-TSK-MJA
           12:18 FAX 304 823 7031             Document  3 Filed 08/10/21 Page 1 of 1 PageIDI~003/008
                                                  USAO CLARKSBURG                           #: 4


                                                                                                         FILED
                             1~N THE UNITED STATES DISTRICT COURT FOR                                AUG 10 2021
                             THE NORTHERN DISTRICT OF WEST VIRGINIA                           U.S DISTRICT COURT-WVND
                                                                                                CLARKSBURG, WV 26301

        UNITED STATES OF AMERICA,

        v.                                                   Criminal No. /~~2J ~JZ L)O T~3J(                   in:crA
                                                             Violations: 18 USC. § 7(3)
                                                                         18 U.S.C. § 13
                                                                         W. Va. Code § 61-8.9(a)
        JOSEPH WILLIAMS,                                                 W. Va. Code § 61-8-9(c)

                              Defendant.


                                                   INFORMATION
         The United States Attorney charges that
                                                   COUNT ONE

                                                (Indecent Exposure)

                On or about January 27, 2020. in Preston County. West Virginia, within the Northern

        District of West Virginia, the defendant, JOSEPH WILLIAMS, having previously been

        convicted of indecent exposure within the United States District Court for the Northern District of

        West Virginia on March 29, 2019, at a place within the special maritime and territorial jurisdiction

        ofthe United States and on land acquired for the use of the United States and under its jurisdiction,

        namely, United States Penitentiary Hazelton, intentionally exposed his sex organs to another

        person and engaged in masturbation, an overt act of sexual gratification, intentionally and for the

        purpose of sexual gratification, and did so under circumstances in which JOSEPH WILLIAMS

        knew that his conduct was likely to cause affront and alarm, in violation of Title 18, United States

        Code   §~ 7(3) and   13, and West Virginia Code, Chapter 61, Article 8, Sections 9(a) and (c).


                                                                       RA       PH 3 BERNARD
                                                                       Acting United States Attorney

                                                                       Christopher L. Bauer
                                                                       Assistant United States Attorney
